Exhibit 10.3


executiveofficeremplo_image1.gif [executiveofficeremplo_image1.gif]Policy (PO)

--------------------------------------------------------------------------------

Title:
Executive Officer Employment Separation Policy
PO #:
1076
Effective Date:
6/15/16
 
 
 
 
Approver:
John Reing
Rev #:
 
 
Chief Human Resources Officer
Rev Date:
 



1.    Purpose

--------------------------------------------------------------------------------

The purpose of this policy is to provide an overview of the CSRA provisions that
are applicable in the event of the separation of an executive officer.
2.    Requirements

--------------------------------------------------------------------------------

2.1    Executive Officer Identification
Executive officers are defined to include the Chief Executive Officer (CEO) and
those Section 16 officers reporting directly to CEO.    
2.2.    Executive Officer Severance Plan
2.2.1    Eligibility and Severance Provisions
Executive officers, reporting directly to CEO in active employment status with
CSRA, are covered under the Executive Officer Severance Plan in the event that
their employment is terminated by CSRA without cause. Executive officers who
resign from CSRA or are separated for cause are not eligible for severance
benefits. The following provisions apply:
•
Severance payment is contingent upon signing a release of claims, within a
specified time period, following the separation.

•
Non-compete and non-solicitation provisions in the release agreement shall be
generally consistent with company standard.

•
Severance payments provided to executive officers must be approved by the CEO
and the Compensation Committee.

•
There may be a six month delay in payments and benefits provided to certain
specified employees, as determined under Section 409A of the Internal Revenue
Code. Earnings will be credited during any such payment or benefit delay period.

2.2.2    Severance Payment
Executive Officer Severance includes up to twelve (12) months of base salary
continuation, Health & Welfare COBRA benefits for up to twelve (12) months, and
a pro-rata portion of the EICP earned, paid at target, within thirty (30) days
of receiving the fully executed release of claims.
2.3    Senior Management and Designated Key Employees Severance Plan in a Change
in Control
2.3.1    Eligibility and Severance Provisions
Section 16 officers reporting directly to the CEO and key employees identified
by the CEO are eligible for the Senior Management and Designated Key Employees
Severance Plan if the participant either within two years of a change in control
transaction closing, voluntarily resigns for good reason, as defined below, or
if the participant within three years of a change in control transaction closing
is involuntarily separated without cause, excluding reasons of death and
disability. The following provisions apply:
•
Severance payment is contingent upon signing a release of claims, within a
specified time period, following the separation.

•
Non-compete and non-solicitation provisions in the release agreement shall be
generally consistent with company standard.

•
Severance payments provided to executive officers must be approved by the CEO
and the Compensation Committee. Severance payments provided to all other
participants must be approved by the CEO.

•
There may be a six month delay in payments and benefits provided to certain
specified employees, as determined under Section 409A of the Internal Revenue
Code. Earnings will be credited during any such payment or benefit delay period.

2.3.2    Severance Payment
Senior Management and Designated Key Employees Severance includes a one-time
lump sum payment equal to two times the sum of the participant’s then-current
annual base salary plus the average of the three most recent annual EICP awards
paid (if available) plus H&W COBRA benefits for two years (24 months). Payment
will be made within thirty (30) days of receiving a fully executed release of
claims.
3.    Exceptions

--------------------------------------------------------------------------------

If any specific provision of this policy directly conflicts with Federal, state,
and local laws; regulations; and / or labor agreements, then the relevant law,
regulation or labor agreement will supersede that section or provision of this
policy, but the remainder of this policy will remain in effect.
Any exception to this policy must be reviewed and approved by CEO and the
Compensation Committee.
4.    References

--------------------------------------------------------------------------------

4.1     Definitions
Change in Control Consummation of a change in the ownership of CSRA, a change in
effective control of CSRA or a change in the ownership of substantial portion of
the assets of CSRA, in each case as defined under Section 409A of the Internal
Revenue Code.
Voluntary Resignation for Good Reason A participant’s separation of employment
from CSRA is deemed for good reason if it occurs within six months of the
following without the participant’s express written consent:
1.
A substantial change in the nature, or diminution in the status, of the
participant’s duties or position from those in effect immediately prior to the
change in control;

2.
A reduction by CSRA in the participant’s annual base salary or target total cash
in effect on the date of a change in control or in effect thereafter if such
compensation has been increased and such increase was approved prior to the
change in control.

3.
A failure to continue in effect any stock option or other equity based or
non-equity based incentive compensation plan in effect immediately prior to the
change in control, or a reduction in the participant’s participation in any such
plan, unless the participant is afforded the opportunity to participate in an
alternative incentive compensation plan of reasonably equivalent value;

4.
A failure to provide the participant the same number of paid vacation days per
year available prior to the change in control, or any material reduction or the
elimination of any material benefit or perquisite enjoyed by the participant
immediately prior to the change in control;

5.
Any material breach by CSRA of any provision of the severance plans or of any
agreement entered into pursuant to the severance plans or any stock or
restricted stock agreement;

6.
Conduct by CSRA, against the participant’s volition, that would cause the
participant to commit fraudulent acts or would expose the participant to
criminal liability; and/or

7.
Any failure by CSRA to obtain the assumption of the severance plans or any
agreement entered into pursuant to the severance plans by any successor or
assign of CSRA.

Separation for Cause A termination of employment that may result as a result of
the following:
•
Fraud, misappropriation, embezzlement or other act of material misconduct
against CSRA or any of its affiliates;

•
Conviction of a felony involving a crime of moral turpitude;

•
Willful violation of any rules or regulations of any government or regulatory
body material to the business of CSRA; and/or

•
Substantial and willful failure to render services in accordance with the terms
of the severance plans (other than as a result of illness, accident or other
physical or mental incapacity), provided that (i) a demand for performance of
services has been delivered to the participant in writing by or on behalf of the
Board at least sixty (60) days prior to separation identifying the manner in
which the Board believes that the participant has failed to perform and (ii) the
participant has thereafter failed to remedy such failure to perform.



42     Supporting Documents
None


CSRA has the right to suspend, modify, or terminate this policy at any time.


